Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
Applicant has argued that the cited reference “Mauro” fails to disclose “execute a stationary phase energization control to stop the motor in response to the motor angle reaching a stationary phase energization control continuing energization to a phase of the motor”.
Mauro teach a switching control pattern of the energization phase, a first control pattern in which the energization phase is switched on every switching of the pulse signals H1, H2, H3 of the motor rotational position sensor 9, and a second control pattern in which, even when a switching timing of the energization phase due to the switching of the pulse signals H1, H2, H3 of the motor rotational position sensor 9 exists, the energization phase is not switched at least during a predetermined period longer than the switching period of the pulse signals H1, H2, H3 of the motor rotational position sensor 9, in other words, the energization of the motor phase is continued.  Mauro also teach that just before the actual rotation angle position reaches the target rotation angle position, the energization phase of the motor 14 is switched in an energization pattern in which a motor rotational position sensor signal pulse is generated whenever the motor is rotated by 60 degrees which prevents the motor 14 from remaining stopped and is continued to be driven by 60 degrees even when the motor 14 is decelerated just before stopping and also when the speed has decreased close to stopping just before convergence on the target rotation angle position. Furthermore, Figs. 9 and 10 clearly shows the brake is applied during step S123 to stop the motor when it is determined that actual rotation angle position equals predetermined range. Respectfully the examiner disagrees.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruo et al. US 2015/0222211.

Regarding claim 1, Maruo teach a shift range control apparatus (Fig. 1) for switching a shift range by controlling a drive of a motor (Fig. 3, item 1,14), the shift range control apparatus comprising: 
an angle calculator (Fig. 3, item 12) configured to calculate a motor angle as a rotational angle of the motor based on a detected value of a rotational angle sensor (Fig. 3, item 9) detecting a rotational position of the motor; (Para. 0081)
a speed calculator (Fig. 3, item 22) configured to calculate a motor rotational speed as a rotational speed of the motor based on the detected value of the rotational angle sensor; (Para. 0056…The motor rotational position sensor switching period calculation unit 22 calculates the switching period detected by the motor rotational position sensor 9.) and 
a drive controller (Fig. 3, item 19) configured to: 
start the drive of the motor in response to switching of a target shift range, and 
execute a stationary phase energization control (Fig. 3, items 22,23 and 24 combined) to stop the motor in response to the motor angle reaching a stationary phase energization start position, the stationary phase energization control continuing energization to a phase of the motor, (Para. 0077 and 0096. The brake is applied in step S123 to stop the motor when actual rotation angle position equals predetermined range in step S122)
wherein the phase of the motor to which energization is continued in the stationary phase energization control is defined as a stationary energization phase, (Para. 0056…a motor energization phase switching period setting unit 23 and a motor energization phase control pattern setting unit 24) and 
wherein the drive controller (Fig. item 19) is further configured to set the stationary energization phase according to the motor rotational speed when the motor angle reaches the stationary phase energization start position. (Para. 0066)

Regarding claim 2, Maruo teach the shift range control apparatus according to claim 1, wherein the drive controller shifts the stationary energization phase to a lead angle side with increase in the rotational speed. (Para. 0072)

Regarding claim 3, Maruo teach the shift range control apparatus according to claim 1, wherein the drive controller resets the stationary energization phase, according to the motor rotational speed when the motor angle reaches a motor angle target value, and wherein the motor angle target value is set based on the target shift range. (Para. 0085)

Regarding claim 4, Maruo teach a shift range control apparatus for switching a shift range by controlling a drive of a motor (Fig. 3, item 1,14), the shift range control apparatus comprising: 
an angle calculator (Fig. 3, item 12) configured to calculate a motor angle as a rotational angle of the motor based on a detected value of a rotational angle sensor (Fig. 3, item 9) detecting a rotational position of the motor; (Para. 0081)
a speed calculator (Fig. 3, item 22) configured to calculate a motor rotational speed as a rotational speed of the motor based on the detected value of the rotational angle sensor; (Para. 0056…The motor rotational position sensor switching period calculation unit 22 calculates the switching period detected by the motor rotational position sensor 9.) and 
a drive controller (Fig. 3, item 19) configured to: 
start the drive of the motor in response to switching of a target shift range, and 
execute a stationary phase energization control (Fig. 3, items 22,23 and 24 combined) to stop the motor in response to the motor angle reaching a stationary phase energization start position, the stationary phase energization control continuing energization to an identical phase of the motor until stop of the motor, (Para. 0077 and 0096. The brake is applied in step S123 to stop the motor when actual rotation angle position equals predetermined range in step S122)
wherein the identical phase of the motor to which energization is continued in the stationary phase energization control is defined as a stationary energization phase, (Para. 0056…a motor energization phase switching period setting unit 23 and a motor energization phase control pattern setting unit 24) and 
wherein the drive controller (Fig. 3, item 19) is further configured to set the stationary energization phase according to the motor rotational speed when the motor angle reaches the stationary phase energization start position. (Para. 0066)

Regarding claim 5, Maruo teach the shift range control apparatus according to claim 4, wherein the drive controller shifts the stationary energization phase to a lead angle side with increase in the rotational speed. (Para. 0072)

Regarding claim 6, Maruo teach the shift range control apparatus according to claim 4, wherein the drive controller resets the stationary energization phase, according to the motor rotational speed when the motor angle reaches a motor angle target value, and wherein the motor angle target value is set based on the target shift range. (Para. 0085)

Regarding claim 7, Maruo teach the shift range control apparatus according to claim 4, wherein the drive controller is configured to shift the stationary energization phase from an energization phase corresponding to a motor angle target value. (See the abstract….“the energization phase is switched with the first pattern set, then, in a deceleration period after the specific position in which the rotation of the motor is stable and then the actual rotation angle position generally matches the target rotation angle position, the energization phase of the motor is switched with the second pattern set.”) (See also Para. 0013)

Regarding claim 8, Maruo teach the shift range control apparatus according to claim 7, wherein the drive controller is further configured to determine an amount of the shift of the stationary energization phase from the energization phase corresponding to the motor angle target value based on the motor rotational speed. (Para. 0072)

Regarding claim 9, Maruo teach the shift range control apparatus according to claim 1, wherein the drive controller is configured to shift the stationary energization phase from an energization phase corresponding to a motor angle target value. (See the abstract….“the energization phase is switched with the first pattern set, then, in a deceleration period after the specific position in which the rotation of the motor is stable and then the actual rotation angle position generally matches the target rotation angle position, the energization phase of the motor is switched with the second pattern set.”) (See also Para. 0013)

Regarding claim 10, Maruo teach the shift range control apparatus according to claim 9, wherein the drive controller is further configured to determine an amount of the shift of the stationary energization phase from the energization phase corresponding to the motor angle target value based on the motor rotational speed. (Para. 0072)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846